Case 19-40883       Doc 1248      Filed 06/18/19 Entered 06/18/19 15:18:43       Main Document
                                               Pg 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: June 20, 2019
                                                )   Hearing Time: 11:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North



                              AGENDA OF MATTERS
                      SCHEDULED FOR HEARING ON JUNE 20, 2019

 Time of Hearing:      11:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    Debtors’ Motion to Reject Certain Executory Contracts and Unexpired Leases -
                Debtors’ First Omnibus Motion to Reject Executory Contracts and Unexpired
                Leases and Abandon Certain De Minimis Assets in Connection Therewith
                [Docket No. 302]

                Status: The hearing as to the objection of ESRT 159 Broadway LLC [Docket
                Nos. 632 and 636] is adjourned until July 17, 2019 at 10:00 a.m. (Central Time).

                Objection Deadline: March 21, 2019.

                Related Documents: Notice of Hearing [Docket No. 626]

                Objections Received: Objection of ESRT 159 Broadway LLC to Debtors’ First
                Omnibus Motion to Reject Certain Executory Contracts and Unexpired Leases
                and Abandon Certain De Minimis Assets in Connection Therewith [Docket Nos.
                632 and 636]
Case 19-40883     Doc 1248     Filed 06/18/19 Entered 06/18/19 15:18:43       Main Document
                                            Pg 2 of 5


 II.   Matters Going Forward

       1.       Motion to Compel – Motion of 1604 Chestnut Associates LP to Compel the
                Debtors to Immediately Pay Post-Petition Lease Obligations as Allowed
                Administrative Expenses Pursuant to 11 U.S.C. §§ 365 and 503(b) [Docket No.
                913]

                Status: The hearing on this matter is going forward.

                Objection Deadline: The objection deadline has been extended until June 18,
                2019 pursuant to an agreement between the parties.

                Related Documents: N/A

                Objections Received: None to date

       2.       Motion for Relief from Stay - Emergency Motion for Relief from Automatic Stay
                [Docket No. 610]

                Status: The hearing on this matter is going forward.

                Objection Deadline: April 16, 2019

                Related Documents: Reply Memorandum in Support of Emergency Motion for
                Relief from Automatic Stay; Declaration of Tarek Abdel-Aleem in Support
                [Docket No. 916]

                Objections Received: Debtors’ Opposition to the Emergency Motion for Relief
                from Automatic Stay [Docket No. 847]

       3.       Debtors’ Motion to Extend Exclusivity Period – Debtors’ Motion Seeking Entry
                of an Order Extending Their Exclusive Periods to File a Chapter 11 Plan and
                Solicit Acceptances Thereof [Docket No. 1108]

                Status: The hearing on this matter is going forward.

                Objection Deadline: June 13, 2019

                Related Documents: Notice of Hearing [Docket No. 1109]

                Objections Received: None to date

       4.       Deloitte & Touche LLP Retention Application – Debtors’ Application for Entry
                of an Order Authorizing the Retention and Employment of Deloitte & Touche
                LLP to Provide Accounting Services to the Debtors and Debtors in Possession
                Nunc Pro Tunc to April 18, 2019 [Docket No. 1180]
Case 19-40883     Doc 1248     Filed 06/18/19 Entered 06/18/19 15:18:43          Main Document
                                            Pg 3 of 5


                Status: The hearing on this matter is going forward.

                Objection Deadline: June 17, 2019

                Related Documents: Debtors’ Motion for Entry of an Order (I) Scheduling an
                Expedited Hearing, (II) Approving the Form and Manner of Notice Thereof, and
                (III) Granting Related Relief [Docket No. 1181]

                Notice of Hearing [Docket No. 1182]

                Objections Received: None to date

       5.       FTI Consulting, Inc. Retention Application – Application of the Debtors, Acting
                at the Direction of the Independent Managers, for Entry of an Order Pursuant to
                11 U.S.C. §§ 105(a) and 327, Fed. R. Bankr. P. 2014, and Local Rule 2014
                Authorizing the Employment of FTI Consulting, Inc. as Financial Advisor to the
                Debtors’ Independent Managers Nunc Pro Tunc to May 7, 2019 [Docket No.
                1107]

                Status: The hearing on this matter is going forward.

                Objection Deadline: June 13, 2019

                Related Documents: Notice of Hearing [Docket No. 1109]

                Amended Declaration of Matthew Diaz in Support of the Application of the
                Debtors, Acting at the Direction of the Independent Managers, for Entry of an
                Order Pursuant to 11 U.S.C. §§ 105(a) and 327, Fed. R. Bankr. P. 2014, and Local
                Rule 2014 Authorizing the Employment of FTI Consulting, Inc. as Financial
                Advisor to the Debtors’ Independent Managers Nunc Pro Tunc to May 7, 2019
                [Docket No. 1169]

                Objections Received: None to date

       6.       UCC 2004 Motion – Motion of the Official Committee of Unsecured Creditors
                for an Order Pursuant to Bankruptcy Rules 2004 and 9016 Authorizing the
                Issuance of Document Requests, Notices, or Subpoenas for the Production of
                Documents and Deposition of Witnesses from the Debtors and Alden Global
                Capital, LLC [Docket No. 1056]

                Status: The hearing on this matter is going forward.

                Objection Deadline: June 17, 2019

                Related Documents: Notice of Hearing [Docket No. 1060]
Case 19-40883     Doc 1248     Filed 06/18/19 Entered 06/18/19 15:18:43       Main Document
                                            Pg 4 of 5


                Reply to Objection to Motion of the Official Committee of Unsecured Creditors
                for an Order Pursuant to Bankruptcy Rules 2004 and 9016 Authorizing the
                Issuance of Document Requests, Notices, or Subpoenas for the Production of
                Documents and Deposition of Witnesses from the Debtors and Alden Global
                Capital LLC [Docket No. 1247]

                Objections Received: Objection of the Special Committee to the Official
                Committee of Unsecured Creditors’ Motion for Authorizing the Issuance of
                Document Requests, Notices, or Subpoenas for the Production of Documents and
                Deposition of Witnesses from the Debtors and Alden Global Capital, LLC
                [Docket No 1220]
Case 19-40883     Doc 1248   Filed 06/18/19 Entered 06/18/19 15:18:43      Main Document
                                          Pg 5 of 5


Dated: June 18, 2019
       St. Louis, Missouri
                                    /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. MO 34641
                                    Erin M. Edelman MO 67374
                                    John G. Willard MO 67049
                                    ARMSTRONG TEASDALE LLP
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: (314) 621-5070
                                    Facsimile: (314) 612-2239
                                    Email: rengel@armstrongteasdale.com
                                    Email: eedelman@armstrongteasdale.com
                                    Email: jwillard@armstrongteasdale.com

                                    -and-
                                    Ira Dizengoff (admitted pro hac vice)
                                    Meredith A. Lahaie (admitted pro hac vice)
                                    Kevin Zuzolo (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    Email: idizengoff@akingump.com
                                    Email: mlahaie@akingump.com
                                    Email: kzuzolo@akingump.com

                                    - and -

                                    Julie Thompson (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2001 K. Street, N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4000
                                    Facsimile: (202) 887-4288
                                    Email: julie.thompson@akingump.com

                                    Counsel to the Debtors and Debtors in Possession
